—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules that prohibit extortion and threatening violence against an inmate. This determination was supported by substantial evidence including the misbehavior report and the confidential testimony reviewed by this Court in camera (see, Matter of Garrett v Selsky, 228 AD2d 758, 759). The countervailing testimony presented by petitioner presented an issue of credibility for resolution by the Hearing Officer (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Petitioner’s remaining *640contentions, including his assertions that his due process and regulatory rights were violated, have been reviewed and found to be either without merit or unpreserved for our review.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.